DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 8-13, 20-24, 41-44 and 50 are pending in this application.

Election/Restrictions

Applicant’s election of Group I (Claims 1-3, 5, 8-13 and 20-24) in the reply filed on 11/04/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 41-44 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.

Claims 1-3, 5, 8-13, 20-24, 41-44 and 50 were examined on their merits.


Specification

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the abandoned status of Application No. 15/570,764.  Appropriate correction is required.

The use of the term FICOLL™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The disclosure is objected to because of the following informalities:  The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Appropriate correction is required.

Claim Interpretation

Claim 1 recites, “b) optionally repeating step (a) one or more times, optionally wherein step (a) comprises maintaining the mixture at local gravity until the mixture separates into a nucleated cell enriched fraction and a non-nucleated red blood cell
enriched fraction, optionally for 2 to 15 minutes”.  Claim 21 recites, “which is optionally blood from a pregnant female, umbilical cord blood, blood obtained from a subject
afflicted with a cancer, or blood obtained from a healthy individual”.  As these steps are not required to be performed, the claim has been construed as not requiring the recited steps.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, “wherein the average height of the mixture in the lumen is (a) no more than 4 cm, no more than 3.5 cm, no more than 3 cm, no more than 2.5 cm, no more than 2 cm, no more than 1.5 cm and/or (b) no more than 1 cm and/or at least 0.5 cm or at least 1 cm”.  It is unclear how the average height of the mixture in the lumen is no more than 4, 3.5, 3, 2.5, 2 or 1.5 cm, and also be no more than 1 cm.

Claim 22 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA
the applicant regards as the invention.  The term "rare" in Claim 22 is a relative term which renders the claim indefinite.  


The term "rare" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, any cell not routinely found in a blood sample could be considered to be “rare”, reading on parasites and nucleated red blood cells.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites, ““wherein the average height of the mixture in the lumen is (a) no more than 4 cm”.  Claim 2 depends from Claim 1 which recites, “the average height of the mixture in the lumen is no more than 4 cm”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. 
See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 13 and 14 of copending Application No. 17/575,934.

Although the claims at issue are not identical, they are not patentably distinct
from each other because the instant application is drawn to a method for separating
nucleated cells from non-nucleated red blood cells, comprising: 


a) separating a mixture comprising nucleated cells, non-nucleated red blood cells, and an aggregating agent into a nucleated cell enriched fraction and a non-nucleated red blood cell enriched fraction in a lumen of a container at local gravity, wherein the separating is performed in batch, and wherein i. the average height of the mixture in the lumen is no more than 4 cm; and/or ii. the average height of the mixture in the lumen is selected to provide a non-nucleated red blood cell enriched fraction that contains at least 80% of the non-nucleated red blood cells in the mixture and/or no more than 20% of the nucleated cells in the mixture after no more than 3 rounds, no more than 2 rounds or no more than one round of separation; and b) optionally repeating step (a) one or more times, optionally wherein step (a) comprises maintaining the mixture at local gravity until the mixture separates into a nucleated cell enriched fraction and a non-nucleated red blood cell enriched fraction, optionally for 2 to 15 minutes, thereby separating nucleated cells from non-nucleated red blood cells.

This is made obvious by the method of the ‘934 Application which is drawn to a process for isolating a population of target nucleated cells from non-nucleated red blood cells present in a blood derived nucleated cell enriched fraction containing no more than 20% of the non-nucleated red blood cells from the blood, comprising subjecting the nucleated cell enriched fraction to at least one of:
a) negative selection for the target nucleated cells;
b) positive selection for the target nucleated cells; and
c) density gradient centrifugation,
thereby isolating a population of target nucleated cells;
wherein the nucleated cell enriched fraction is the product of a process comprising:
a) separating a mixture comprising nucleated cells, non-nucleated red blood cells, and an aggregating agent into a nucleated cell enriched fraction and a non-
nucleated red blood cell enriched fraction in a lumen of a container at local
gravity, wherein the separating is performed in batch, and wherein
i. the average height of the mixture in the lumen is no more than 4 cm;
and/or
ii. the average height of the mixture in the lumen is selected to provide a
non-nucleated red blood cell enriched fraction that contains at least 80%
of the non-nucleated red blood cells in the mixture and/or no more than
20% of the nucleated cells in the mixture after no more than 3 rounds, no
more than 2 rounds or no more than one round of separation;
b) optionally repeating step (a) one or more times; and
c) optionally washing the nucleated cell enriched fraction one or more times.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention that both methods are drawn to the separation of the
same types of cells (nucleated from non-nucleated) using similar compositions and
method steps as well as utilizing the same type of container and aggregating agent.
Instant Claims 2, 3, 8-10 and 11-13 correspond directly to Claims 5, 6, 13 and 14 of the co-pending ‘934 Application.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being
anticipated by Wells et al. (US 4,765,899).

Wells et al. teaches a method for separating blood into an erythrocyte (non-
nucleated) plasma fraction and a leukocyte/platelet (nucleated) enriched plasma
fraction, comprising:
separating a mixture (whole blood combined with HES) comprising nucleated
cells, non-nucleated red blood cells, and an aggregating agent (hydroxyethyl starch/HES) in the lumen of a container at local/unit gravity (Column 1, Lines 62-66 and
Column 2, Lines 30-67 and Figs 1-2 and Column 5, Lines 23-53), reading on Claims 1, 8, 9 and 11;
wherein the depth of the sedimentation chamber/lumen and therefore the height
of the mixture therein (Fig. 1, #4) is 20 mm (reading on no more than 4 cm) (Column 4,
Lines 64-65), reading on Claims 1-2;
and the total volume of the chamber (and mixture therein) is 280 ml (Column 4,
Lines 65-66), reading on Claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13 and 20-24 are rejected under 35 U.S.C. § 103 as being
unpatentable over Yamanishi et al. (US 2003/0134416 A1).

Yamanishi et al. discloses a process for separating nucleated cells from non-nucleated red blood cells (Pg. 2, Paragraph [0018] "a method of enriching rare cells (cancer, nucleated red blood cells) from a fluid sample; comprising:
a) separating a mixture comprising nucleated cells, non-nucleated red blood cells, and an aggregating agent into a nucleated cell enriched fraction and a non-nucleated red blood cell enriched fraction in a lumen of a container at local gravity (Pg. 29, Paragraph [0302]) ”a method of enriching rare cells of a blood sample using a combined solution for enriching rare cells of a blood sample.  

The method comprises:  adding a combined solution for enriching rare cells of the present invention to a blood sample in a tube or vessel; mixing the blood sample and combined solution of the present invention; allowing red blood cells to sediment from the blood sample; allowing undesirable components to bind a solid support; and removing a supernatant from said blood sample that comprises enriched rare cells";
Pg. 29, Paragraph [0300] "The supernatant comprises enriched rare cells of the blood sample, such as...nucleated red blood cells ... Following RBC sedimentation with a RBC sedimenting solution of the present invention, the proportion of the rare cells to the other cell types in the sample has increased, thus resulting in enriched rare cells"; para [0267] "a solution for sedimenting red blood cells ... causes red blood cells to agglutinate and sediment, and preferably does not result in the agglutination or sedimentation of substantial numbers of rare cells of interest that may be present in a blood sample", Pgs. 7-8, Paragraph [0091] "examples of forces that can be used in separations are gravity"),
wherein the separating is performed in batch (Pg. 40, Paragraph [0413]) "A sample can also be added in batches, such that a first portion of a sample is added ... then further batches of a sample are added"),
and the average height of the mixture in the lumen is selected to provide a non-nucleated red blood cell enriched fraction that contains at least 80% of the non-nucleated red blood cells in the mixture and/or no more than 20% of the nucleated cells in the mixture after no more than 3 rounds, no more than 2 rounds or no more than one round of separation (Pg. 44, Paragraph [0447]) "the interface between high and low RBC densities can be determined by the optical methods described. 
The instrument can localize the interface or zone between high and low RBC densities and calculate the volume of supernatant in the tube by the height of the column.", further a range of sample volumes and chamber (e.g. column, lumen) dimensions (Pg. 6, Paragraph [0068]) "A "chamber" is a structure that is capable of containing a fluid sample ...The chamber may have various dimensions and its volume may vary between ten microliters and 0.5 liter.", Pg. 37, Paragraph [0382]) "a light source ... can interrogate the tube or column of sample. ... The instrument can localize such interface or zone and calculate the volume in the tube by the height of the column.")
Pg. 8, Paragraph [0092]" "Separating a sample component from a (fluid) sample" means separating a sample component from other components of the original sample, or from components of the sample that are remaining after one or more processing steps.";
Pg. 5, Paragraph [0060] "A "red blood cell" or "RBC" is an erythrocyte. Unless designated a "nucleated red blood cell" ("nRBC") or "fetal nucleated red blood cell", as used herein, "red blood cell" is used to mean a non-nucleated red blood cell";
Pg. 59, Paragraph [0566] "The results ... indicate that this procedure can remove 99% of RBCs with a recovery rate of nRBCs of over 80%."), and b) optionally repeating step (a) one or more times (Pg. 40, Paragraph [0413] "A sample can also be added in batches, such that a first portion of a sample is added ... then further batches of a sample are added"); wherein step (a) comprises maintaining the mixture at local gravity until the mixture separates into a nucleated cell enriched fraction and a non-nucleated red blood cell enriched fraction, optionally for 2 to 15 minutes (Pgs. 28-29,
Paragraph [0298] "The sample mixed with sedimenting solution is allowed to incubate to allow red blood cells to sediment. ... Preferably, the sedimentation incubation is ... from about fifteen minutes to about one hour in length";
Pgs. 7-8, Paragraph [0091] "examples of forces that can be used in separations are gravity"), thereby separating nucleated cells from non-nucleated red blood cells (Pg. 29, Paragraph [0300] "The supernatant comprises enriched rare cells of the blood sample, such as... nucleated red blood cells ... Following RBC sedimentation with an RBC sedimenting solution of the present invention, the proportion of the rare cells to the other cell types in the sample has increased, thus resulting in enriched rare cells"), reading on Claim 1.

The teachings of Yamanishi et al. were discussed above.

Yamanishi et al. did not teach a method wherein the average height of the
mixture in the lumen is selected to provide a non-nucleated red blood cell enriched
fraction that contains at least 80% of the non-nucleated red blood cells in the mixture
and/or no more than 20% of the nucleated cells in the mixture after no more than 3
rounds, no more than 2 rounds or no more than one round of separation, as required by
Claim 1, step aii);
wherein the average height of the mixture in the lumen is no more than 4 cm or at least 0.5 cm, as required by Claims 1-2;
or wherein the blood fraction contains at least 5% or more than 50% of the plasma present in the amount of whole blood used to make the blood fraction, as required by Claim 13.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that that as the system of Yamanishi et al. is able to automatically sense and adjust the height of the mixture in the lumen and the sediment portion of the mixture has a high percentage of enriched non-nucleated red blood cells while the supernatant portion of mixture has a high percentage of enriched nucleated red blood cells, one of ordinary skill in the art would have found it obvious to select an average mixture height of no more than 4 cm or at least 0.5 cm in the lumen to allow for a non-nucleated red blood cell enriched fraction that contains at least 80% of the non-nucleated red blood cells in the mixture and/or no more than 20% of the nucleated cells in the mixture after no more than 3 rounds, no more than 2 rounds or no more than one round of separation.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to assure that each separated cell fraction had the highest percentage of the cells of interest in the least amount of separation steps and the selection of the average height of the mixture in the lumen of the separation container by routine experimentation and optimization of result-effective variables would have been obvious and within the skill set of the ordinary artisan before the effective filing date of the claimed invention.


As discussed above, Yamanishi et al. further teaches removal of RBCs to obtain fractions (Pg. 18, Paragraph [0209] "Another method for debulking of blood is through selective sedimentation of erythrocytes (red blood cells) by using certain reagents.... which facilitates the agglutination and sedimentation of erythrocytes, platelets and myeloid components of peripheral blood, resulting in a significant (99% or above) removal of RBCs ... developed for producing separated fractions enriched in T-lymphocytes and hematopoietic progenitor cells from blood samples.").  Yamanishi et al. however does not expressly recite that said blood fraction contains at least 5% or more than 50% of the plasma present in an amount of whole blood used to make the blood fraction, however, removal of RBC and platelets is known in the art to leave plasma, which would largely be present following sedimentation and debulking, thus it would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention that the range of plasma in Yamanishi's fractions would be least 5% or more than 50% depending on how efficient the sedimentation and debulking steps are.  There would have been a reasonable expectation of success in making this modification because the reference already teaches the automatic sensing and adjustment of the height of the mixture in the lumen as well as debulking and sedimentation of cells leaving plasma in the blood fraction and the routine adjustment and optimization of experimental parameters is within the purview of those of ordinary skill in the scientific arts.

With regard to Claim 3, Yamanishi et al. further discloses that the volume of the mixture is less than 500 ml less than 100 ml, or less than 25 ml (Pg. 6, Paragraph [0068] .

With regard to Claim 5, Yamanishi et al. further discloses that the non-nucleated red blood cell enriched fraction contains at least 80% of the non-nucleated red blood cells in the mixture (Pg. 59, Paragraph [0566].

With regard to Claims 8 and 9, Yamanishi et al. further discloses that the mixture is the product of a process comprising, combining the aggregating agent or a solution comprising the aggregating agent and a sample comprising the nucleated cells and the non-nucleated red blood cells, and that said process includes a step of forming the mixture (Pg. 28, Paragraph [0290] "The method includes: adding a red blood cell sedimenting solution of the present invention to a blood sample, mixing the blood sample and the red blood cell sedimenting solution, allowing red blood cells to sediment from the sample, and removing a supernatant that comprises enriched rare cells.", Pg. 29, Paragraph [0300] "The supernatant comprises enriched rare cells of the blood sample, such as,... nucleated red blood cells", Pg. 5, Paragraph [0060] ""red blood cell" is used to mean a non-nucleated red blood cell").



With regard to Claim 10, Yamanishi et al. further discloses that the sample is a previously prepared nucleated cell enriched fraction (Pg. 18, Paragraph [0204] "a majority of the non-nucleated red blood cells (RBCs) that make up more than 90% of the cellular components of a blood sample can be removed during a debulking step.", Pg. 18, Paragraph [0206] "When used in the debulking of blood samples, density equilibrium gradient centrifugation can separate erythrocytes (non-nucleated red blood cells or RBCs) from white blood cells (WBCs) and nucleated red blood cells (nRBCs), such as fetal nucleated red blood cells").

With regard to Claim 11, Yamanishi et al. further discloses that the sample comprises blood (Pg. 28, Paragraph [0290] "The method includes: adding a red blood cell sedimenting solution of the present invention to a blood sample").

With regard to Claim 12, Yamanishi et al. further discloses that the sample comprises a blood fraction (Pg. 18 paragraph [0209] "Another method for debulking of blood is through selective sedimentation of erythrocytes (red blood cells) by using certain reagents.... developed for producing separated fractions enriched in T-lymphocytes and hematopoietic progenitor cells from blood samples.").




With regard to Claim 20, Yamanishi et al. further discloses that the mixture is isotonic to red blood cells (Pg. 49, Paragraph [0507] "A 20 to 40 milliliter blood sample is collected in tubes rinsed with PBE from a pregnant woman at the sixth to sixteenth week of pregnancy.... the maternal blood sample is diluted with an equal volume of PBE (PBS containing 5 mM EDTA)", PBS is commonly known in the art as being isotonic to blood and RBC.).

With regard to Claim 21, Yamanishi et al. further discloses that the blood is peripheral blood, which is optionally blood from a pregnant female (Pg. 48, Paragraph [0493] "ten milliliter peripheral blood samples from a pregnant woman was collected in a tube rinsed with PBE").

With regard to Claim 22, Yamanishi et al. further discloses that the nucleated cells comprise rare nucleated cells (Pg. 33, Paragraph [0344] "In a particularly preferred embodiment, the fluid sample is a blood sample and fetal nucleated red blood cells are the rare cells to be enriched.").

With regard to Claim 23, Yamanishi et al. further discloses that the rare nucleated cells comprise stem cells or cancer cells (Pg. 17, Paragraph [0193] “rare cells to be enriched from a sample can be of any cell type present at less than one million cells per milliliter of fluid sample or that constitute less than 1% of the total nucleated cell population in a fluid sample ... Rare cells can be stem cells of any type. Rare cells can also be cancer cells").
With regard to Claim 24, Yamanishi et al. further discloses that blood is
peripheral blood from a pregnant female and the rare nucleated cells comprise fetal
cells (Pg. 33, Paragraph [0344] "the fluid sample is a blood sample and fetal nucleated
red blood cells are the rare cells to be enriched", Pg. 49, Paragraph [0507] "A 20 to 40
milliliter blood sample is collected in tubes rinsed with PBE from a pregnant woman at
the sixth to sixteenth week of pregnancy .collection, the maternal blood sample is
diluted with an equal volume of PBE (PBS containing 5 mM EDTA) and pipeted into a
reservoir of an automated chip-based blood analysis system...most red blood cells are
able to flow through the channels and out of the chamber through the outgoing ports,
whereas nucleated fetal red blood cells are retained in the chamber.").

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/10/2022